IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TYRIK VERNON,                           : No. 151 EM 2014
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
PHILADELPHIA COURT OF COMMON            :
PLEAS DEPARTMENT OF RECORDS             :
ET AL.,                                 :
                                        :
                   Respondents          :


                                     ORDER


PER CURIAM
      AND NOW, this 19th day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.